DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims and Previous Objections/Rejections Status
Claims 1,5-13 and 16-18 are pending in the application. Claims 7-13 are withdrawn from consideration. 
Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.

Response to Arguments
Applicant's arguments filed 7/19/22 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michel et al.
(US2012/0183475A1) in view of Chen et al. (Carb. Polymer 2018, 193, 163-172) as stated in the office action mailed 4/21/22. 
Applicant asserts that Michel does not provide a single working example of any specific detectable moiety covalently bound to fucoidan via a disulfide or diselenide bond which acts on a carboxyl group of the fucoidan moiety. In fact, Michel’s teaching is no more than an invention for persons having ordinary skill in the art to experiment with no reasonable expectation of success. While Michel suggest that fucoidan and the detectable moiety may be covalently bound to each other through a linker, Michel does not enable one skilled in the art to make and use a single association of covalently bound detectable and fucoidan moieties which association retains both fucoidan’s selective in vivo binding affinity for P-selectin and/or vascular endothelial growth factor and simultaneously provides increased in vivo photodynamic therapeutic effects in comparison to the free detectable moiety. Rather, Michel suggest that for any specific covalently bonded association, the final structure is critical for simultaneously retaining fucoidan’s selectivity for P-selecting and the detectability of the final detectable moiety in comparison to the free detectable moiety. 
The reference of Michel was used to teach of fucoidan moiety covalently bound to at least one metal-chelating moiety (e.g. phthalocyanines) that complexes a detectable moiety. The metal-chelating moiety may be covalently bonded to fucoidan through a disulfide, ester, amide, etc. The covalent binding can be achieved by taking advantage of functional groups on the fucoidan moiety and the detectable moieties. Suitable functional groups that can be used to attach the two moieties together include thiols, amines, carboxy groups, etc. 
The reference of Chen et al. was used to teach of thiolated fucoidan (THL-fucoidan) via reacting a carboxyl group of fucoidan with cysteamine.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to generate a disulfide linkage between the fucoidan and phthalocyanine of Michel via a cysteamine as Chen teaches that a thiolated fucoidan can be generate by reacting a cysteamine with the carboxyl group on fucoidan. Michel teaches that a disulfide is an acceptable linker between the fucoidan and phthalocyanine and that the desired covalent bond is generated via the correct combination of functional groups on the fucoidan and phthalocyanine. It would have been predictable to one of ordinary skill in the art that the thiolated fucoidan of Chen et al. yields disulfide linker between the fucoidan and a suitable functional group on phthalocyanine with a reasonable expectation of success. 
The conjugates and the phthalocyanine of the disclosure encompass the conjugates and phthalocyanine of the instant claims, have the same properties and are capable of the same functions, such as providing selective in vivo binding affinity for P-selectin and/or vascular epidermal growth factor and simultaneously provides increased in vivo photodynamic therapeutic effects in comparison to the free photosensitizer. 
The reference of Michel teaches that the fucoidan is used to target the detectable moiety to a desired site within a subject by targeting selectin associated with a disorder/condition. The accumulation of the detectable moiety to the desired target site allows for the imaging and diagnosis of the disorder/condition. The association between fucoidan and the detectable moiety must be strong enough for at least the length of time necessary for selectin detection using an imaging technique. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the conjugate will have an increased activity, etc. at the targeted selectin site as it will be present for a necessary length of time to induce the proper effect, not excluding an increased in vivo photodynamic therapeutic effects in comparison to the free photosensitizer, as a free sensitizer would not provide for a targeted site specific effect. 
The instant claims are not drawn to a method of administering photodynamic therapy to
generate a photodynamic therapeutic effect. Also, each embodiment does not need to be exemplified. 
Claim(s) 1,5,6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20170048202A in view of Michel et al. (US2012/0183475A1) and in further view of Chen et al. (Carb. Polymer 2018, 193, 163-172) as stated in the office action mailed 4/21/22.
Applicant asserts that KR2017 does not teach of forming the conjugate by covalently binding the photosensitizer to fucoidan using a linker comprising either a disulfide or a diselenide bond and no recognition that a conjugate so formed would provide selective in vivo binding affinity for P-selectin and/or vascular endothelial growth factor and simultaneously provide increased in vivo photodynamic therapeutic effects in comparison to free photosensitizer.
The reference of KR2017 was not used to teach of covalently binding the photosensitizer to fucoidan via a disulfide or diselenide linker but was used to teach that fucoidan can be covalently bound to the photosensitizer/light responsive agent, such as via an ester bond. 
The reference of Michel was used to teach of fucoidan moiety covalently bound to at least one metal-chelating moiety (e.g. phthalocyanines) that complexes a detectable moiety. The metal-chelating moiety may be covalently bonded to fucoidan through a disulfide, ester, amide, etc. The covalent binding can be achieved by taking advantage of functional groups on the fucoidan moiety and the detectable moieties. Suitable functional groups that can be used to attach the two moieties together include thiols, amines, carboxy groups, etc. 
The reference of Chen et al. was used to teach of a thiolated fucoidan (THL-fucoidan) via reacting a carboxyl group of fucoidan with cysteamine.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to generate a disulfide linkage between the fucoidan and phthalocyanine of Michel via a cysteamine as Chen teaches that a thiolated fucoidan can be generate by reacting a cysteamine with the carboxyl group on fucoidan. Michel teaches that a disulfide is an acceptable linker between the fucoidan and phthalocyanine and that the desired covalent bond is generated via the correct combination of functional groups on the fucoidan and phthalocyanine. It would have been predictable to one of ordinary skill in the art that the thiolated fucoidan of Chen et al. yields disulfide linker between the fucoidan and a suitable functional group on phthalocyanine with a reasonable expectation of success. 
The substitution of the ester bond for the disulfide covalent bond predictably yields a conjugate comprising a fucoidan covalently bound to phthalocyanine, porphyrin, etc. 
The conjugates and the phthalocyanine of the disclosure encompass the conjugates and phthalocyanine of the instant claims, have the same properties and are capable of the same functions, such as providing selective in vivo binding affinity for P-selectin and/or vascular epidermal growth factor and simultaneously provides increased in vivo photodynamic therapeutic effects in comparison to the free photosensitizer. 
The instant claims are not drawn to a method of administering photodynamic therapy to
generate a photodynamic therapeutic effect.

Claims 1,5,6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Papisov (US 2012/0171118A1) in view of Michel et al. (US2012/0183475A1) and/or KR20170048202A and in further view of Chen et al. (Carb. Polymer 2018, 193, 163-172) as stated in the office action mailed 4/21/22.
Applicant asserts that Papisov does not disclose how and where to link fucoidan to an imaging agent or any evidence that fucoidan can be covalently linked to a porphyrin photosensitizer through a dithiol linker and not only retain fucoidan’s selective in vivo binding affinity for P-selectin and/or vascular endothelial growth factor but simultaneously provide increased in vivo photodynamic therapeutic effect in comparison to the free photosensitizer. 
Applicant asserts that Michel teaches that retention of fucoidans selective for P-selectin and/or vascular epidermal growth factor and simultaneously provides increased in vivo photodynamic therapeutic effects in comparison to the free photosensitizer is entirely up to the choice of reactive moieties to be covalently linked together and the particular kinds of linkages. The final structure of any particular conjugate and its functional properties are unpredictable before the conjugate is actually made and used. 
The reference of Papisov was not used to teach of fucoidan covalently linked to a porphyrin photosensitizer through a dithiol linker but was used to teach of conjugates comprising a polymer carrier, such as fucoidan linked by a direct or indirect covalent bond to modifiers, such as chelating agents, imaging agents, light absorbing structural domains, etc. through a linker, such as a dithiol (-S-S-) bond.
The reference of Michel was used to teach of fucoidan moiety covalently bound to at least one metal-chelating moiety (e.g. phthalocyanines) that complexes a detectable moiety. The metal-chelating moiety may be covalently bonded to fucoidan through a disulfide, ester, amide, etc. The covalent binding can be achieved by taking advantage of functional groups on the fucoidan moiety and the detectable moieties. Suitable functional groups that can be used to attach the two moieties together include thiols, amines, carboxy groups, etc. 
The reference of KR2017 was used to teach that fucoidan can be covalently bound to a phthalocyanine, porphyrin, etc., such as via an ester bond. 
It would have been predictable to bind a fucoidan moiety to a phthalocyanine through a disulfide linker as Michel et al. teaches that the fucoidan moiety and metal-chelating moiety are covalently linked through a disulfide which can be achieved by taking advantage of functional groups present on fucoidan and metal-chelating moiety and Papisov teaches of binding a fucoidan to a light absorbing structural domains via a linker, such as an –S-S- bond.  
The reference of Chen et al. was used to teach of thiolated fucoidan (THL-fucoidan) via reacting a carboxyl group of fucoidan with cysteamine.
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to generate a disulfide linkage between the fucoidan and phthalocyanine via a cysteamine as Chen teaches that a thiolated fucoidan can be generate by reacting a cysteamine with the carboxyl group on fucoidan. It would have been predictable to one of ordinary skill in the art that the thiolated fucoidan of Chen et al. yields disulfide linker between the fucoidan and a suitable functional group on phthalocyanine with a reasonable expectation of success. 
The conjugates and the phthalocyanine of the disclosure encompass the conjugates and phthalocyanine of the instant claims, have the same properties and are capable of the same functions, such as providing selective in vivo binding affinity for P-selectin and/or vascular epidermal growth factor and simultaneously provides increased in vivo photodynamic therapeutic effects in comparison to the free photosensitizer. 
The instant claims are not drawn to a method of administering photodynamic therapy to
generate a photodynamic therapeutic effect.

Claims 1,5,6 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR20180026353 (3/12/2018) as stated in the office action mailed 4/21/22.
Applicant’s assertions with regards to Michel are moot as the reference of Michel is not use for the instant rejection.
Applicant asserts that KR2018 does not disclose any specific conjugate of fucoidan to any specific photosensitizer and does not recognize that fucoidan differs from other listed polymers in that fucoidan has selective in vivo affinity for P-selectin and a conjugate of fucoidan and a photosensitizer may provide increased in vivo photodynamic therapeutic effects in comparison to the free photosensitizer. 
The reference of KR20180026353 was used to teach of covalently binding a photosensitizer to a fucoidan polymer via a linking structure having a diselenium or disulfur structure. The photosensitizer may be chlorin e6, phthalocyanine, protoporphyrin, etc. and the linker may be cystamine, selenocystine, etc. 
KR2018 explicitly teaches of the Clorin e6 and selenocystamine conjugate
    PNG
    media_image1.png
    139
    302
    media_image1.png
    Greyscale
and therefore, it would have been predictable to one of ordinary skill in the art to bind a polymer of KR2018, such as fucoidan via the linker, such as selenocystamine to a photosensitizer via a compatible functional group on fucoidan. 
The fucoidan of the disclosure encompasses the fucoidan of the instant claims, has the same properties and is capable of the same functions, such as having selective in vivo affinity for P-selectin. 
The instant claims are not drawn to the method of selectively binding the fucoidan to P-selectin or the method of photodynamic therapy. Also, each embodiment does not need to be exemplified.

Conclusion
No claims are allowed at this time. 
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELISSA J PERREIRA/               Examiner, Art Unit 1618
/Michael G. Hartley/               Supervisory Patent Examiner, Art Unit 1618